 


 HCON 259 ENR: Recognizing the 500th anniversary of the birth of Italian architect Andrea Palladio.
U.S. House of Representatives
2010-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 259 
 
 
December 6, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the 500th anniversary of the birth of Italian architect Andrea Palladio. 
 
 
Whereas 2008 was the 500th anniversary of the birth year of the Italian architect Andrea Palladio;  Whereas Andrea Palladio was born Andrea di Pietro in Padua on November 30, 1508;  
Whereas Palladio, born of humble origins, apprenticed as a stonemason in his early life;  Whereas under the patronage of Count Giangiorgio Trissino (1478–1550), Palladio studied architecture, engineering, topography, and military science in his mid-twenties;  
Whereas in 1540, Count Trissino renamed him Palladio, a reference to the wisdom of Pallas Athena, as well as the Italian form of the name of the Roman writer of the fourth century, Rutilius Taurus Aemilianus Palladius;  Whereas Palladio's designs for public works, churches, mansions, and villas rank among the most outstanding architectural achievements of the Italian Renaissance;  
Whereas Palladio's surviving buildings are collectively included in the UNESCO World Heritage List;  Whereas Palladio's treatise, The Four Books of Architecture, ranks as the most influential publication on architecture ever produced and has shaped much of the architectural image of Western civilization;  
Whereas The Four Books of Architecture has served as a primary source for classical design for many architects and builders in the United States from colonial times to the present;  Whereas Thomas Jefferson called Palladio's The Four Books of Architecture the Bible for architectural practice, and employed Palladio's principles in establishing lasting standards for public architecture in the United States and in constructing his own masterpiece, Monticello;  
Whereas our Nation's most iconic buildings, including the United States Capitol Building and the White House, reflect the influence of Palladio's architecture through the Anglo-Palladian movement, which flourished in the 18th century;  Whereas Palladio's pioneering reconstruction and restoration drawings of ancient Roman temples in The Four Books of Architecture provided inspiration for many of the great American classical edifices of the 19th and 20th centuries, in the period known as the American Renaissance;  
Whereas the American Renaissance marked the high point of the classical tradition and enriched the United States from coast to coast with countless architectural works of timeless dignity and beauty, including the John A. Wilson Building, the seat of government of the District of Columbia;  Whereas the American architectural monuments inspired both directly and indirectly by the writings, illustrations, and designs of Palladio form a proud and priceless part of our Nation's cultural heritage; and  
Whereas organizations, educational institutions, governmental agencies, and many other entities have been celebrating this special 500-year anniversary, including the Italian National Committee for Andrea Palladio 500, the Centro Internazionale di Studi di Architettura Andrea Palladio, the Palladium Musicum, Inc., the Istituto Italiano di Cultura, and the Institute of Classical Architecture and Classical America, as well as other Italian and Italian American cultural organizations, such as the Italian Heritage and Culture Committee of New York, Inc., and the Italian Cultural Society of Washington, DC, Inc., with a wide variety of public programs, publications, symposia, proclamation ceremonies, and salutes to the genius and legacy of Palladio: Now, therefore, be it   That Congress— 
(1)recognizes the 500th anniversary of Andrea Palladio's birth year;  (2)recognizes his tremendous influence on architecture in the United States; and  
(3)expresses its gratitude for the enhancement his life and career has bestowed upon the Nation’s built environment.   Clerk of the House of Representatives.Secretary of the Senate. 